Citation Nr: 1027250	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  02-00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had verified active service from June 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for diabetes. 

In a July 2005 Board decision, the Board denied the Veteran's 
claim for service connection for diabetes.  In a May 2006 Order, 
the Court granted a Joint Motion for Remand (JMR) filed by the 
parties and vacated the July 2005 Board decision.  The Court 
ordered that deck logs for the USS Keppler reviewed for any 
inland water service.  The case was thereafter returned to the 
Board.  In a June 2006 decision, the Board remanded the case for 
further development.  The Board presently finds that the RO 
substantially complied with the Court's JMR and Board's remand, 
although deck logs were found to be unavailable.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The Veteran did not serve within the land borders of Vietnam 
or in the inland waters of the Republic of Vietnam while on 
active duty; therefore, exposure to an herbicide agent is not 
presumed.

3.  Competent evidence of record does not reflect that diabetes 
mellitus is the result of an injury or disease incurred in 
service.



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred in 
service, to include as due to herbicide exposure or other causes.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
diabetes was received in April 2001.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in April 
2001, February 2003, and July 2006.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claim was reviewed and a 
SSOC was issued in April 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in July 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
and personnel records and all relevant VA treatment records 
pertaining to his claim have been obtained and associated with 
his claims file.  He has also been provided with a VA medical 
examination to assess the nature and etiology of his diabetes.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its May 
2006 JMR and June 2006 remand.  Specifically, the RO was directed 
to obtain the deck logs for the USS Keppler to determine whether 
the ship was ever present in inland waters in Vietnam.  The Board 
finds that the RO has complied with these instructions in July 
2006, January 2007 and July 2007, by requesting from the National 
Archives and Records Administration (NARA) the deck logs of the 
USS Keppler for the periods of November to December 19666, 
January to February 1967, and March to April 1967.  In August 
2006, February 2007 and August 2007, the RO received responses 
from the NARA indicating that the request was too extensive, and 
suggested contacting the U. S. Armed Services Center for Research 
of Unit Records (CURR).  NARA also indicated the deck logs would 
not provide any information to show that the Veteran "set foot 
in Vietnam." In January 2007, the RO requested the documents 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Unit Records 
Research (CURR)) received a response in January 2007 from the 
JSRRC indicating that the request was not valid for JSRRC 
purposes.  

Thereafter, in April 2009, the RO filed a memorandum of a formal 
finding on the unavailability of records from the NARA.  The 
Board finds that the RO has complied with the May 2006 JMR and 
the Board's June 2006 remand directives.  Based on the foregoing, 
the Board finds that the AMC has substantially complied with the 
Board's remand order.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period. In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a) (2009).

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 
(Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

An opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 38 
U.S.C. § 101(29)(A), which defines the Vietnam era as the period 
beginning on February 28, 1961, and ending on May 7, 1975, and 
that this was not inconsistent with the definition of service in 
the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  
VAOPGCPREC 27-97 (July 23, 1997).  A veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  Id.  Since issuance of that General Counsel 
opinion, VA has reiterated its position that service in deep-
water naval vessels offshore of Vietnam (as opposed to service 
aboard vessels in inland waterways of Vietnam) is not included as 
"service in the Republic of Vietnam" for purposes of 
presumptive service connection for Agent Orange diseases.  See 
comments section in Federal Register announcement of final rule 
adding diabetes to the list of Agent Orange presumptive diseases, 
66 Fed. Reg. 23166 (May 8, 2001).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background and Analysis 

The Veteran contends that he developed diabetes mellitus as a 
result of exposure to Agent Orange (herbicides).

The Veteran had active naval service from June 1964 to December 
1967.  The Veteran's DD-214 shows that he was in the Navy and 
assigned to the USS Keppler (DD 765).

The Veteran's service medical records reveal that upon 
separation, the Veteran had no disabilities, with the exception 
of an identifying mark on his left upper arm.  A urinalysis was 
negative for sugar in the urine.

In April 1968, the Veteran underwent a VA examination.  
Laboratory studies ware negative for a finding of sugar in the 
urine.

In June 2001, the Veteran underwent a VA examination, wherein he 
reported having adult onset diabetes mellitus that was diagnosed 
three years prior to the examination.  The VA examiner found that 
the Veteran's diagnosis of diabetes was very well documented and 
the examiner opined that the Veteran's diabetes apparently could 
be related to eventual exposure to Agent Orange during service in 
Vietnam.

In an August 2001 rating decision, the RO denied the Veteran's 
claim, in pertinent part, for service connection for diabetes 
because the Veteran did not have service in the Republic of 
Vietnam and was not applicable for service connection on a 
presumptive basis.

In the Veteran's September 2001 notice of disagreement, he argued 
that during service, he was aboard the USS Keppler (DD765) that 
docked in Da Nang, Vietnam in 1966.

In November 2001, the Veteran submitted information from the 
Internet about the USS Keppler that showed that the ship sailed 
into South Vietnam in early December 1966 to support troops 
fighting in South Vietnam.  During the time the ship was there, 
it frequently engaged enemy batteries ashore.  The ship returned 
to Subic Bay in March 1967.  In a handwritten annotation, the 
Veteran wrote that they were five or six miles off shore.  

In a November 2001 report of contact, it is noted that the 
Veteran stated his ship pulled into DaNang and he did not go 
ashore.  However, others sailors on the ship took a boat ashore.

The claims file includes VA treatment records dated from October 
1997 to February 2003 indicate treatment for diabetes.  

The Board has considered the Veteran's claim for service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure, but finds that service connection for 
diabetes is not warranted.

The Veteran has averred that the USS Keppler reached the "brown 
waters" of Vietnam, while anchored in Da Nang.  "Veterans who 
served aboard large ocean-going ships that operated on the 
offshore waters of the RVN are often referred to as 'blue water' 
veterans because of the blue color of the deep offshore waters.  
They are distinguished from 'brown water' veterans who served 
aboard smaller river patrol and swift boats that operated on the 
brown-colored rivers, canals, estuaries, and delta areas making 
up the inland waterways of the RVN.  Brown water Navy and Coast 
Guard veterans receive the same presumption of herbicide exposure 
as veterans who served on the ground in the RVN."  VA Manual 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The history of the USS Keppler (SS 241) notes that she "departed 
Yokosuka 14 November for plane guard duty in the Gulf of Tonkin.  
Early in December she was assigned naval gunfire support missions 
to assist allied troops fighting in South Vietnam, and she also 
served in Operation "Sea Dragon" helping to interrupt 
infiltration of men and weapons into South Vietnam from the 
North.  On the night of 11 and 12 December she rescued a downed 
pilot.  Early in 1967 she returned to "Yankee Station" for plane 
guard duty and on 28 January assisted in the rescue of another 
pilot.  In January and February her guns damaged or destroyed 51 
Communist junks."  The web site also detailed that the USS 
Keppler "frequently engaged enemy batteries ashore" and "11 
March a Communist gun scored a hit on one of the destroyer's gun 
mounts.  Nevertheless she remained in the fight until returning 
to Subic Bay on the 23d."  See, Department of the Navy, Navy 
Historical Center "Keppler", 
http://www.history.navy.mil/danfs/k3/keppler.htm (last visited 
July 15, 2010).

A VA Compensation and Pension Service Bulletin from January 2010 
included information on Policy 211, which provided "information 
to assist with development in Haas-related disability claims 
based on herbicide exposure from Navy Veterans." See, 
Compensation and Pension Service Bulletin January 2010 (available 
at http://www.naus.org/news/documents/VA_CP_BulletinJan10.pdf 
(last visited March 26, 2010)).  The Bulletin noted that the VA 
had received information that several offshore ("blue water") 
vessels had operations on inland ("brown water") waterways.  
The Bulletin provided a list of ships that had "brown water" 
operations during the Vietnam era.  Additionally, the Bulletin 
identified certain vessel types that operated primarily or 
exclusively on the inland waterways.  The USS Keppler was not 
listed as a vessel that had inland operations.

The Veteran's service records do not reflect any service in the 
Republic of Vietnam, and he has denied ever serving or visiting 
there.  Furthermore, no research or available records for the USS 
Keppler has indicated any service on the inland waters of 
Vietnam.  The Veteran states that at the time the USS Keppler was 
stationed in Da Nang, they were five to six miles offshore.  The 
Veteran has never claimed the USS Keppler traveled into inland 
waterways.  The Compensation and Pension Bulletin from 2010 
indicates that the USS Keppler did not travel to inland 
waterways.  The Veteran denied ever going ashore during service.  
Although the Board notes that the deck logs for the USS Keppler 
are unavailable, there are no other findings that suggest service 
in Vietnam, to include duty on inland waterways.

In light of the requirement that a veteran must have been 
physically present on the landmass or inland waters of the 
Republic of Vietnam at some point during his service in order to 
establish qualifying service in Vietnam, see Haas v. Peake, 525 
F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009), the 
Board finds that presumptive service connection based on exposure 
to Agent Orange is not warranted.

As federal law presumes that only veterans who served in the 
Republic of Vietnam during a specific time period were exposed to 
herbicide agents, and the Veteran never served in Vietnam, 
service connection for the Veteran's diabetes mellitus must be 
denied on that basis.  See 38 C.F.R. § 3.307 (2009).

However, the regulations governing presumptive service connection 
for herbicide exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994). 
Accordingly, the Board will proceed to evaluate the veteran's 
claims under the provisions governing direct service connection.  
See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

As noted above, the medical evidence of record contains no 
complaints of diabetes mellitus until 1997, more than 30 years 
after separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service connection).  
The record also does not include any competent medical opinion 
establishing a nexus or medical relationship between any current 
diabetes mellitus diagnosed post-service and herbicide exposure 
or any other event, injury, or disease during active service, and 
neither the Veteran nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  
Therefore, the Veteran's claim for service connection for 
diabetes mellitus must be denied on a direct basis, in addition 
to on a presumptive basis.
The Board notes that the June 2006 examiner opined that the 
Veteran's diabetes "could" be related to exposure to 
herbicides.  Unfortunately, medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993)).  

In addition to the medical evidence, the Board has considered the 
assertions that the Veteran and his representative have advanced 
in connection with the appeal.  The Board does not doubt the 
sincerity of the Veteran's belief that he has current diabetes 
mellitus as a result of events during military service, to 
include herbicide exposure.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the appropriate 
medical training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Consequently, the lay assertions as to the nature 
or etiology of his diabetes mellitus have no probative value.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


